
	
		II
		Calendar No. 527
		110th CONGRESS
		1st Session
		S. 1946
		[Report No. 110–239]
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Leahy (for himself,
			 Mr. Cornyn, and Mr. Sessions) introduced the following bill; which
			 was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 10, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To help Federal prosecutors and investigators combat
		  public corruption by strengthening and clarifying the law.
	
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Prosecution
			 Improvements Act.
		2.Extension of
			 statute of limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3299A.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
						(3)section 1951, if
				the offense involves extortion under color of official right;
						(4)section 1952, to
				the extent that the unlawful activity involves bribery; or
						(5)section 1962, to
				the extent that the racketeering activity involves bribery chargeable under
				State law, involves a violation of section 201 or 666, section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3299A. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			3.Application of
			 mail and wire fraud statutes to licences and other intangible
			 rightsSections 1341 and 1343
			 of title 18, United States Code, are each amended by striking money or
			 property and inserting money, property, or any other thing of
			 value.
		4.Venue for Federal
			 offenses
			(a)In
			 generalThe second undesignated paragraph of section 3237(a) of
			 title 18, United States Code, is amended by adding before the period at the end
			 the following: or in any district in which an act in furtherance of the
			 offense is committed.
			(b)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
				
					3237.Offense taking
				place in more than one
				district
					.
			(c)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
				
					
						3237. Offense taking place in more than
				one
				district.
					
					.
			5.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph
			 (1)(B), by—
				(A)striking
			 anything of value and inserting any thing or things of
			 value; and
				(B)striking of
			 $5,000 or more and inserting of $1,000 or more;
				(2)by amending
			 paragraph (2) to read as follows:
				
					(2)corruptly gives,
				offers, or agrees to give any thing or things of value to any person, with
				intent to influence or reward an agent of an organization or of a State, local
				or Indian tribal government, or any agency thereof, in connection with any
				business, transaction, or series of transactions of such organization,
				government, or agency involving anything of value of $1,000 or
				more;
					;
				and
			(3)in the matter
			 following paragraph (2), by striking ten years and inserting
			 15 years.
			6.Penalty for
			 section 641 violationsSection
			 641 of title 18, United States Code, is amended by striking ten
			 years and inserting 15 years.
		7.Penalty for
			 section 201(b) violationsSection 201(b) of title 18, United States
			 Code, is amended by striking fifteen years and inserting
			 20 years.
		8.Increase of
			 maximum penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a) of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(b)Promise of
			 employment for political activitySection 600 of title 18, United
			 States Code, is amended by striking one year and inserting
			 10 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18,
			 United States Code, is amended by striking one year and
			 inserting 10 years.
			(d)Intimidation To
			 secure political contributionsSection 606 of title 18, United
			 States Code, is amended by striking three years and inserting
			 10 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 10 years.
			(f)Coercion of
			 political activity by federal employeesSection 610 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			9.Addition of
			 District of Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place that term appears.
		10.Additional RICO
			 predicatesSection 1961(1) of
			 title 18, United States Code, is amended—
			(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records, after 473 (relating to
			 counterfeiting),; and
			(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
			11.Additional
			 wiretap predicatesSection
			 2516(1)(C) of title 18, United States Code, is amended by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records, section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (relating
			 to bribery in sporting contests),.
		12.Clarification of
			 crime of illegal gratuitiesSection 201(c)(1) of title 18, United States
			 Code, is amended—
			(1)by striking the
			 matter before subparagraph (A) and inserting otherwise than as provided
			 by law for the proper discharge of official duty, or by
			 regulation—;
			(2)in subparagraph
			 (A), by inserting after , or person selected to be a public
			 official, the following: for or because of the official’s or
			 person’s official position, or for or because of any official act performed or
			 to be performed by such public official, former public official, or person
			 selected to be a public official; and
			(3)in subparagraph
			 (B), by striking all after , anything of value personally, and
			 inserting for or because of the official’s or person’s official
			 position, or for or because of any official act performed or to be performed by
			 such official or person;.
			13.Clarification of
			 definition of official ActSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term official act means
				any action within the range of official duty, and any decision or action on any
				question, matter, cause, suit, proceeding or controversy, which may at any time
				be pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit. An official act can be a single act, more than one act, or a course of
				conduct.
				.
		14.Clarification of
			 course of conduct briberySection 201 of title 18, United States Code,
			 is amended—
			(1)in subsection (b),
			 by striking anything of value each place it appears and
			 inserting any thing or things of value; and
			(2)in subsection (c),
			 by striking anything of value each place it appears and
			 inserting any thing or things of value.
			15.Expanding venue
			 for perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended by striking A prosecution under
			 this section or section 1503 and inserting A prosecution under
			 this chapter.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						1624.VenueA prosecution under this chapter may be
				brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				16.Authorization
			 for additional personnel to investigate and prosecute public corruption
			 offensesThere are authorized
			 to be appropriated to the Offices of the Inspectors General and the Department
			 of Justice, including the United States Attorneys’ Offices, the Federal Bureau
			 of Investigation, and the Public Integrity Section of the Criminal Division,
			 $25,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011, to
			 increase the number of personnel to investigate and prosecute public corruption
			 offenses including sections 201, 203 through 209, 641, 654, 666, 1001, 1341,
			 1343, 1346, and 1951 of title 18, United States Code.
		17.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission shall review and amend its guidelines
			 and its policy statements applicable to persons convicted of an offense under
			 sections 201, 641, and 666 of title 18, United States Code, in order to reflect
			 the intent of Congress that such penalties be increased in comparison to those
			 currently provided by the guidelines and policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’ intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a), the incidence of such offenses, and the need for an effective deterrent
			 and appropriate punishment to prevent such offenses;
				(2)consider the
			 extent to which the guidelines may or may not appropriately account for—
					(A)the potential and
			 actual harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the
			 offense was committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
					(E)the extent to
			 which the offense represented an abuse of trust by the offender and was
			 committed in a manner that undermined public confidence in the Federal, State,
			 or local government; and
					(F)whether the
			 violation was intended to or had the effect of creating a threat to public
			 health or safety, injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Prosecution
			 Improvements Act.
		2.Extension of statute of
			 limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3299A.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official;
						(3)section 1951, if the
				offense involves extortion under color of official right;
						(4)section 1952, to the
				extent that the unlawful activity involves bribery; or
						(5)section 1962, to the
				extent that the racketeering activity involves bribery chargeable under State
				law, involves a violation of section 201 or 666, section 1341 or 1343, when
				charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3299A. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			3.Application of mail and
			 wire fraud statutes to licences and other intangible rightsSections 1341 and 1343 of title 18, United
			 States Code, are each amended by striking money or property and
			 inserting money, property, or any other thing of value.
		4.Venue for Federal
			 offenses
			(a)In
			 generalThe second undesignated paragraph of section 3237(a) of
			 title 18, United States Code, is amended by adding before the period at the end
			 the following: or in any district in which an act in furtherance of the
			 offense is committed.
			(b)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
				
					3237.Offense taking place
				in more than one
				district
					.
			(c)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
				
					
						3237. Offense taking place in more than one
				district.
					
					.
			5.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended—
			(1)in paragraph (1)(B),
			 by—
				(A)striking anything
			 of value and inserting any thing or things of value;
			 and
				(B)striking of $5,000
			 or more and inserting of $1,000 or more;
				(2)by amending paragraph (2)
			 to read as follows:
				
					(2)corruptly gives, offers,
				or agrees to give any thing or things of value to any person, with intent to
				influence or reward an agent of an organization or of a State, local or Indian
				tribal government, or any agency thereof, in connection with any business,
				transaction, or series of transactions of such organization, government, or
				agency involving anything of value of $1,000 or
				more;
					;
				and
			(3)in the matter following
			 paragraph (2), by striking ten years and inserting 15
			 years.
			6.Penalty for section 641
			 violationsSection 641 of
			 title 18, United States Code, is amended by striking ten years
			 and inserting 15 years.
		7.Penalty for section
			 201(b) violationsSection
			 201(b) of title 18, United States Code, is amended by striking fifteen
			 years and inserting 20 years.
		8.Increase of maximum
			 penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a) of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(b)Promise of employment
			 for political activitySection 600 of title 18, United States
			 Code, is amended by striking one year and inserting 10
			 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18,
			 United States Code, is amended by striking one year and
			 inserting 10 years.
			(d)Intimidation To secure
			 political contributionsSection 606 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 10 years.
			(f)Coercion of political
			 activity by federal employeesSection 610 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			9.Addition of District of
			 Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place that term appears.
		10.Additional RICO
			 predicates
			(a)In
			 generalSection 1961(1) of
			 title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), after 473 (relating to
			 counterfeiting),; and
				(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
				(b)Conforming
			 amendmentsSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended—
				(1)by striking
			 section 641 (relating to public money, property, or records),;
			 and
				(2)by striking
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds),.
				11.Additional wiretap
			 predicatesSection 2516(1)(c)
			 of title 18, United States Code, is amended by inserting section 641
			 (relating to embezzlement or theft of public money, property, or records),
			 section 666 (relating to theft or bribery concerning programs receiving Federal
			 funds), after section 224 (bribery in sporting
			 contests),.
		12.Clarification of crime
			 of illegal gratuitiesSection
			 201(c)(1) of title 18, United States Code, is amended—
			(1)by striking the matter
			 before subparagraph (A) and inserting otherwise than as provided by law
			 for the proper discharge of official duty, or by rule or
			 regulation—;
			(2)in subparagraph (A), by
			 inserting after , or person selected to be a public official,
			 the following: for or because of the official’s or person’s official
			 position, or for or because of any official act performed or to be performed by
			 such public official, former public official, or person selected to be a public
			 official; and
			(3)in subparagraph (B), by
			 striking all after , anything of value personally, and inserting
			 for or because of the official’s or person’s official position, or for
			 or because of any official act performed or to be performed by such official or
			 person;.
			13.Clarification of
			 definition of official ActSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term official act means
				any action within the range of official duty, and any decision or action on any
				question, matter, cause, suit, proceeding or controversy, which may at any time
				be pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit. An official act can be a single act, more than one act, or a course of
				conduct.
				.
		14.Clarification of course
			 of conduct briberySection 201
			 of title 18, United States Code, is amended—
			(1)in subsection (b), by
			 striking anything of value each place it appears and inserting
			 any thing or things of value; and
			(2)in subsection (c), by
			 striking anything of value each place it appears and inserting
			 any thing or things of value.
			15.Expanding venue for
			 perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended by striking A prosecution under
			 this section or section 1503 and inserting A prosecution under
			 this chapter.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						1624.VenueA prosecution under this chapter may be
				brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				16.Authorization for
			 additional personnel to investigate and prosecute public corruption
			 offensesThere are authorized
			 to be appropriated to the Offices of the Inspectors General and the Department
			 of Justice, including the United States Attorneys’ Offices, the Federal Bureau
			 of Investigation, and the Public Integrity Section of the Criminal Division,
			 $25,000,000 for each of the fiscal years 2008, 2009, 2010, and 2011, to
			 increase the number of personnel to investigate and prosecute public corruption
			 offenses including sections 201, 203 through 209, 641, 654, 666, 1001, 1341,
			 1343, 1346, and 1951 of title 18, United States Code.
		17.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to Sentencing
			 CommissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 review and amend its guidelines and its policy statements applicable to persons
			 convicted of an offense under sections 201, 641, and 666 of title 18, United
			 States Code, in order to reflect the intent of Congress that such penalties be
			 increased in comparison to those currently provided by the guidelines and
			 policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’ intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a), the incidence of such offenses, and the need for an effective deterrent
			 and appropriate punishment to prevent such offenses;
				(2)consider the extent to
			 which the guidelines may or may not appropriately account for—
					(A)the potential and actual
			 harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the offense was
			 committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the defendant
			 acted with intent to cause either physical or property harm in committing the
			 offense;
					(E)the extent to which the
			 offense represented an abuse of trust by the offender and was committed in a
			 manner that undermined public confidence in the Federal, State, or local
			 government; and
					(F)whether the violation was
			 intended to or had the effect of creating a threat to public health or safety,
			 injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				
	
		December 10, 2007
		Reported with an amendment
	
